Citation Nr: 0116855	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for idiopathic urticaria 
(claimed as an allergic reaction resulting in hives due to an 
undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from September 1986 
to February 1987, inactive duty training on July 23 and 24, 
1987, and active duty from December 1990 to August 1991 with 
the Army National Guard.  He served in the Persian Gulf War 
(PGW) in the Southwest Asia theater of operations from 
January to June 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
for an allergic reaction resulting in hives due to an 
undiagnosed illness, strictures of the urinary tract due to 
an undiagnosed illness, hearing loss, and a nervous disorder 
due to an undiagnosed illness.  In July 2000, the Board 
denied the claims for service connection for hearing loss and 
a nervous disorder due to an undiagnosed illness as not well 
grounded, determined that the claim for service connection 
for allergic reaction resulting in hives due to an 
undiagnosed illness was well grounded, and remanded the 
claims for service connection for allergic reaction resulting 
in hives due to an undiagnosed illness and strictures of the 
urinary tract due to an undiagnosed illness to the RO for 
additional development.

A February 2001 RO rating decision granted service connection 
for urethritis (claimed as strictures of the urinary tract 
due to an undiagnosed illness) and assigned a 20 percent 
evaluation for this condition, effective from January 1998.  
Since this requested benefit has been granted, it is no 
longer a subject for appellate consideration.  Hence, the 
only issue for appellate consideration is listed on the first 
page of this decision.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim.  Since the denial of the claims for 
service connection for hearing loss and a nervous disorder 
due to an undiagnosed illness as not well grounded became 
final in July 2000 or during a period between July 14, 1999, 
and November 9, 2000, the veteran should be advised of his 
right to have these claims readjudicated on the merits due to 
the recently enacted provisions of the VCAA.  These claims 
have not been readjudicated on the merits by the RO and are 
not subjects for appellate consideration.  These matters are 
referred to the RO for appropriate action.



FINDING OF FACT


The veteran's idiopathic urticaria was first demonstrated 
during active duty, and did not clearly and unmistakably 
exist prior to service.



CONCLUSION OF LAW

Idiopathic urticaria was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1137, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active duty for training from September 1986 
to February 1987, inactive duty training on July 23 and 24, 
1987, and active duty from December 1990 to August 1991 with 
the Army National Guard.  He served in the PGW in the 
Southwest Asia theater of operations from January to June 
1991.

The veteran was treated in an emergency room in September 
1986, on active duty for training, for bee stings of the 
right wrist and right calf.  He had localized swelling, pain, 
and redness.  He was given a Benadryl injection.

Service department and private hospital records show that the 
veteran was treated in an emergency room on July 23, 1987, 
and seen again the following day at a military hospital, for 
a "bee sting with moderate reaction" while on inactive duty 
training.

On an annual examination for National Guard purposes in 
August 1990, there was no mention of hives, urticaria, or 
other significant allergic symptom.

Service department medical records reveal that the veteran 
was seen in January 1991 for hives, which he described as 
"usually secondary to ?ETOH (alcohol)."  He was seen in 
February 1991 for complaints of hives on his face, chest, and 
back.  He gave a history of hives twice over the previous 
year and said that he was unaware of the cause of this 
condition.  The assessment was idiopathic urticaria.  A 
medical report dated in July 1991, notes that the report was 
completed to assist health care providers in screening 
soldiers with service in Operation Desert Storm.  It was 
noted that the veteran had a history of idiopathic urticaria 
for one year with the last episode in June 1991. 

A REFRAD (release from active duty) examination was conducted 
in July 1991.  The first page of this examination is dated in 
July "1990", but from the handwriting and circumstances of 
the examination-primarily the timing of the veteran's 
release from active duty-the undersigned concludes that the 
examination took place in July 1991.  At that time the 
veteran reported having allergic hives "prior to 
mobilization" but said they were no problem now.  The 
pertinent medical notation is "idiopathic urticaria [for one 
year], last episode [June] 1991."

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
service connection for idiopathic urticaria are discussed 
below.

A private medical report shows that the veteran was seen in a 
hospital emergency room in June 1994 for complaints of a rash 
with itching.  He gave a history of a similar episode about 
one year ago.  On examination, there was generalized 
urticaria of the face, neck, and torso.  The diagnosis was 
allergic reaction.

The veteran underwent a VA medical examination in July 1998.  
He gave a history of multiple hives over his body at various 
times.  Allergic reaction, hives, by history was diagnosed.

The veteran testified at a hearing in July 1999.  His 
testimony was to the effect that he had an allergic reaction 
of the face and hands when stung by a bee while in service.  
He testified that he had another reaction with swelling of 
the face and hands while in Saudi Arabia during the PGW.  His 
testimony was to the effect his allergic reaction manifested 
by hives was due to his exposure to various elements during 
service in the PGW.

Private medical reports of the veteran's treatment in 1999 
show that he underwent skin tests and was treated for hives.  
A report of his treatment in September 1999 shows an 
assessment of recurrence of hives, etiology unclear, anxiety-
like reaction to multiple incidents in recent days compounded 
by insomnia and a bit overuse of Benadryl today.  A report of 
his treatment in October 1999 shows the assessment of 
idiopathic urticaria.

The veteran underwent a VA medical examination in January 
2001.  He gave a history of hives in 1986 when stung by bees.  
Before his service in the Persian Gulf he had no further 
episode until 1990.  He reported being treated for idiopathic 
urticaria.  At the time of this examination, there was no 
evidence of idiopathic urticaria.  It was noted that his 
hives were intermittent.  The examiner concluded that the 
veteran had idiopathic urticaria that was a chronic 
disability that was present prior to his service in the PGW, 
and not an undiagnosed illness.  


B.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for idiopathic urticaria.  The 
veteran has been provided with a medical examination with 
regard to the claim and sent letters with regard to the 
evidence needed to adjudicate his claim.  He and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the veteran's claim, that essentially notifies the veteran 
of the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117 
(West Supp. 2000); 38 C.F.R. § 3.317 (2000).  In this case, 
the veteran's claim for an allergic reaction resulting in 
hives due to an undiagnosed illness has been identified as 
idiopathic urticaria.  Since there is a diagnosed condition 
for his symptoms, the provisions of this statute and 
regulation are not for application.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Service documents show that the veteran had reactions to bee 
stings while on active duty for training in September 1986 
and on inactive duty training in July 1987.  The medical 
significance of these episodes is not clear.  The Board 
notes, however, that most bee stings do not require treatment 
in an emergency room; both of these episodes did, and one 
resulted in a "moderate reaction" which was not further 
described.

The first documented episode of what has become a chronic, 
intermittent condition was that in January 1991.  There was 
another in February 1991, and the July 1991 REFRAD 
examination refers to another episode in June 1991.  Since 
then, the condition has recurred on various occasions.  The 
question is whether it clearly and unmistakably preceded 
service beginning in December 1990.  The only evidence that 
it did is the veteran's references to previous episodes.  
These references are somewhat vague and may refer to either 
an undocumented episode in December 1990, on active duty, or 
to the bee sting reactions documented in 1986 and 1987.  Or 
there may have been an undocumented prior-to-service episode 
in 1990.  In any event, the preexistence of the condition is 
not shown by clear and unmistakable evidence.  Accordingly, 
the Board concludes that it began in service.


ORDER

Service connection for idiopathic urticaria is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

